           Case 1:17-vv-01119-UNJ Document 67 Filed 11/21/19 Page 1 of 2




        In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-1119V
                                    Filed: September 24, 2019
                                          UNPUBLISHED


 PAISLEY A. KAUFFMANN,

                         Petitioner,                          Special Processing Unit (SPU);
 v.                                                           Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
 SECRETARY OF HEALTH AND                                      Shoulder Injury Related to Vaccine
 HUMAN SERVICES,                                              Administration (SIRVA)

                        Respondent.


Kate Gerayne Westard, SiebenCarey, Minneapolis, MN, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On August 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
September 4, 2014. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:17-vv-01119-UNJ Document 67 Filed 11/21/19 Page 2 of 2




       On September 23, 2019, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent believes that petitioner’s injury is consistent
with a SIRVA as defined by the Vaccine Injury table. Id. at 7. Respondent further
agrees that petitioner has satisfied all legal prerequisites for compensation under the
Vaccine Act. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2
